                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


ZACHARY FAULKNER,

                       Plaintiff,

AMERICAN FAMILY MUTUAL
INSURANCE COMPANY SI, and
UNITED HEALTHCARE INSURANCE
COMPANY,

                       Involuntary Plaintiffs,

         v.                                                             Case No. 20-CV-1295

US FOODS INC, TRANS-PORTE INC,
ZURICH AMERICAN INSURANCE
COMPANY, and JEAN CARLOS
FLORES-RIVERA,

                       Defendants.


                                       SCHEDULING ORDER


       On DATE, the Court conducted a scheduling conference in accordance with Fed. R. Civ. P.

16. Appearing on behalf of the plaintiff was Attorney Andrew S. Wier; appearing on behalf of the

defendants was Attorney Brian O’Connor Watson.

       NOW, THEREFORE, IT IS HEREBY ORDERED:

1.     The parties shall exchange their initial disclosures in accordance with Fed. R. Civ. P. 26(a)

       no later than April 22, 2021.

2.     The parties may join other parties and amend the pleadings without leave of court no later

       than June 15, 2021.

3.     The plaintiff shall disclose all expert witnesses, in accordance with Civil L.R. 26(b), no later

       than October 31, 2021.




         Case 2:20-cv-01295-SCD Filed 03/22/21 Page 1 of 2 Document 21
4.    The defendants shall disclose all expert witnesses, in accordance with Civil L.R. 26(b), no

      later than January 15, 2022.

5.    All requests for discovery must be served by a date sufficiently early so that all discovery in

      this case can be completed no later than April 30, 2022. The parties are expected to try and

      resolve any discovery disputes through the meet-and-confer process required by Civil L.R.

      37.

 6.   All dispositive motions, together with briefs, are to be filed in accordance with Civil L.R. 56

      no later than April 30, 2022.

7.    If no dispositive motions are filed or if resolution of the motions does not dispose of the case

      in its entirety, the court will schedule a telephonic scheduling conference to discuss further

      scheduling of the case.

8.    If the parties are in need of any assistance, they are directed to contact the appropriate

      Courtroom Deputy for their case. Katina Hubacz is responsible for all matters in which the

      case number ends in an even number and can be reached at 414-297-1200;

      Katina_Hubacz@wied.uscourts.gov

      Courtroom Deputy Tony Byal is responsible for all matters in which the case number ends in

      an odd number and can be reached at 414-297-3373; Tony_Byal@wied.uscourts.gov.

      Dated at Milwaukee, Wisconsin, this 22nd day of March, 2021.



                                                      STEPHEN C. DRIES
                                                      United States Magistrate Judge




                                                 2




        Case 2:20-cv-01295-SCD Filed 03/22/21 Page 2 of 2 Document 21
